Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation “ a pump which is provided at a predetermined part closer to the tank than the intermediate pipe in the flow pipe” (lines 3-4 in each of the claims).  This language is indefinite.  The claim language could either mean that the pump is closer to the tank than it (i.e. the pump) is close to the intermediate pipe, or it could mean that the pump is closer to the tank than the intermediate pipe is close to the tank.  Clarification is required.  For purposes of examination, the claim language is interpreted to mean the second option. Clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Steiner (U.S. Patent 8,925,441).

Regarding claim 2, Steiner discloses a beverage supply apparatus comprising a tank (Steiner, Fig. 1 milk container 8)  for storing a beverage; a heating device (boiler 1) for heating an intermediate pipe (coiled tubing 13) which constitutes a part of a flow pipe (pipes 11-15)  which connects the tank and -3- LEGAL\42168820\1 16206.0001.000/458870.000a beverage delivery port (Fig. 1, element 22); and a pump (Steiner, pump 10) which is provided at a predetermined part closer to the tank than the intermediate pipe (13) in the flow pipe (Steiner, Fig. 1, pump 10 is closer to the milk container 8 than the boiler 1 is close to the milk container i.e. the milk flows from tank 8 through the pump 10 to the boiler 1 via 13), wherein the beverage supply apparatus, when a supply instruction for a hot beverage is input, causes the beverage which is sucked from the tank by driving the pump (Steiner, column 3 lines 47-52, “When the machine is placed in operation…[t]he pump 10 then conveys as much milk or milk froth as is pre-specified by the passage control) to flow through the intermediate pipe (13) which is heated by the heating device (boiler 1) and through a (15) which constitutes a part of the flow pipe and is connected to an outlet side end part of the intermediate pipe (Fig. 1), so as to deliver and supply a predetermined amount (“pre-specified”) of the hot beverage from the beverage delivery port (Steiner, column 2 lines 20- 25; “The milk is sucked up by the pump 10 and conveyed through the coiled tubing 13 where it is heated to the desired temperature by heat exchange with the hot water of the boiler. Next it is fed through the outlet pipe 12 via a restrictor valve 21 to a hot milk or milk froth dispensing outlet 22, and is collected here in an appropriate container 23.”), and 
when the supply of the predetermined amount of the hot beverage is complete, fills water inside a predetermined length of piping which at least includes the intermediate pipe and the delivery pipe in the flow pipe (Steiner, column 3 lines 25-33;  37-40, 55-59 fig. 1; “It is therefore guaranteed that after the extraction of hot milk or milk froth the coiled tubing 13 (and 15) [“predetermined”] is rinsed through each time… The used rinsing water is discharged via the directional valve 21 … directly afterwards a pre-specified quantity of rinsing water is passed through again, the excess water flowing out again as waste water 28. When the feed pump 10 is stopped, the rinsing water then remains in the coiled tubing and in the pipe.”), and enters into a standby state (waiting for instructions), 
wherein the beverage supply apparatus further comprises a switching valve (valve 21) which switches a connection destination of the delivery pipe to an outlet pipe (12) or to a drain pipe (waste-water outlet 28), in which the outlet pipe is connected to the beverage delivery port (Fig. 1, 12 is connected to 22), and 
 (Steiner, column 3 lines 55-59; “directly afterwards [the heated/frothed milk goes into the cup] a pre-specified quantity of rinsing water is passed through again [this is “standby state]), the excess water flowing out again as waste water 28.) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (U.S. Patent 8,925,441) in view of Carhuff (U.S. Patent Application Publication 2004/ 0118291)

Regarding claim 1, Steiner discloses a beverage supply apparatus comprising a tank (Steiner, Fig. 1 milk container 8) for storing a beverage; a heating device (flow-through boiler 1) for heating an intermediate pipe (coiled tubing 13) which constitutes a part of a flow pipe which connects the tank and a beverage delivery port (Steiner, dispensing outlet 22); and a pump (Steiner, Fig. 1 pump 10) which is provided at a predetermined part closer to the tank than the intermediate pipe in the flow pipe (Fig. 1, pump 10 is closer to the milk container/ tank 8 than the boiler 1 is close to the milk container/tank i.e. the milk flows from tank 8 through the pump 10 to the boiler 1), 
wherein the beverage supply apparatus, 
when a supply instruction for a hot beverage is input (Steiner, column 3 lines 47-52, “When the machine is placed in operation…[t]he pump 10 then conveys as much milk or milk froth as is pre-specified by the passage control), causes the beverage which is sucked from the tank by driving the pump to flow through the intermediate pipe (13) which is heated by the heating device (1) and through a delivery pipe (“outlet pipe” 15) which constitutes a part of the flow pipe and is connected to an outlet side end part of the intermediate pipe (Fig. 1), so as to deliver and supply a predetermined amount (“pre-specified”) of the hot beverage from the beverage delivery port (Steiner, column 2 lines 20- 25; “The milk is sucked up by the pump 10 and conveyed through the coiled tubing 13 where it is heated to the desired temperature by heat exchange with the hot water of the boiler. Next it is fed through the outlet pipe 12 via a restrictor valve 21 to a hot milk or milk froth dispensing outlet 22, and is collected here in an appropriate container 23.”),  and 
when the supply of the predetermined amount of the hot beverage is complete, fills water inside a predetermined length of piping which at least includes the intermediate pipe and the delivery pipe in the flow pipe (Steiner, column 3 lines 25-33;  37-40, 55-59 fig. 1; “It is therefore guaranteed that after the extraction of hot milk or milk froth the coiled tubing 13 (and 15) [“predetermined”] is rinsed through each time… The used rinsing water is discharged via the directional valve 21 … directly afterwards a pre-specified quantity of rinsing water is passed through again, the excess water flowing out again as waste water 28. When the feed pump 10 is stopped, the rinsing water then remains in the coiled tubing and in the pipe.”), 
wherein the beverage supply apparatus further comprises a switching valve (valve 21) which switches a connection destination of the delivery pipe to an outlet pipe (12) or to a drain pipe (waste-water outlet 28), in which the outlet pipe is connected to the beverage delivery port (Fig. 1, 12 is connected to 22), and 
…the beverage supply apparatus discharges the water inside the predetermined length of piping through the drain pipe, and then fills water again inside the predetermined length of piping (Steiner, column 3 lines 55-59; “directly afterwards [the heated/frothed milk goes into the cup] a pre-specified quantity of rinsing water is passed through again [this is “standby state]), the excess water flowing out again as waste water 28. When the feed pump 10 is stopped, the rinsing water then remains in the coiled tubing and in the pipe”, i.e. at least partially filling the predetermined piping).  

However, Steiner does not explicitly disclose wherein the device “enters into a standby state” once rinsing water has filled the predetermined length of pipe, and that “
“when the standby state continues for a predetermined time,” i.e. that the predetermined length of pipe is filled with water, and to then have the device discharge the water via the valve (21) and the drain (28).  Steiner does not seem to have this timing aspect; he has his rinsing water just pass through the device.
	However, the timing of the rinsing water in the apparatus and then its discharge seems to be just functional language and intended use in how the device is used, and Steiner already teaches the physical limitations of the apparatus and the claimed relationship between the elements.  As well, Steiner already teaches a predetermined length of pipe (piping elements 11, 13 and 15) that are intended to be cleaned), how pre-determined amounts of water and/or milk are conveyed through the system (column 1 lines 62-67; controlling amounts of water with adjustable passage control and geared pump, etc.), and even stopping the pump and having rinsing water stay within the piping (Steiner, column 2 lines 34-40; column 3 lines 57-60;”when the feed pump 10 s stopped, the rinsing water then remains in the coiled tubing and in the pipe”).  Carhuff  (Carhuff, ¶37) teaches that sanitizing fluid can be produced by “heating water from the water supply in the heater at a temperature effective to provide a sanitizing effect.”  As well, Carhuff recognizes the benefit of maintaining the sanitizing fluid in the pipe to also increase the sanitizing effect (Carhuff, ¶0009, “a sanitized fluid is circulated and maintained for a certain time in a soaking cycle.”  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the use of 



Regarding claim 3, Steiner in view of Carhuff teach all the limitations of claim 1, as above, and further teach, in the current combination, teach a beverage supply, wherein the heating device heats the intermediate pipe (Steiner, 13) to maintain a predetermined heating set temperature in the state in which the supply instruction is input or in the standby state (the supply instruction, which is for heating the milk maintains a high temperature, Steiner, column 3 lines 20-22, conveyed through the coiled tubing 13 where it is heated to the desired temperature by heat exchange with the hot water of the boiler).

Regarding claim 5, Steiner in view of Carhuff teaches all the limitations of claim 1, as above, and further teaches a beverage supply apparatus, wherein when the supply of the predetermined amount of the beverage (Steiner, column 3 lines 41-42, respective quantity of milk or milk froth…can be adjusted”) is complete, water is flowed for a predetermined time from a predetermined part between the pump and the tank in the flow pipe to the inside of the flow pipe to rinse the inside of the flow pipe and discharge the rinse water through the drain pipe, and then water is filled in the Steiner, column 3 lines 52-59, “As soon as the milk or milk froth has passed through the coiled tubing 13 and the outlet 22 into the cup or similar container 23, directly afterwards a pre-specified quantity of rinsing water is passed through again, the excess water flowing out again as waste water 28. When the feed pump 10 is stopped, the rinsing water then remains in the coiled tubing and in the pipe.”) .  

Regarding claim 6, Steiner in view of Carhuff teach all the limitations of claim 1, as above, and further teach a beverage supply apparatus, wherein the liquid milk is held in the tank, and by supplying air from a predetermined part (Steiner, column 3 lines 17-18;  air port 18-19) between the pump and the tank in the flow pipe (Fig. 1, air port between tank 8 and pump 10) to the inside of the flow pipe and by driving the pump, the liquid milk and the air are mixed so that foamed milk is delivered and supplied from the beverage delivery port (Steiner, delivered to 22).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (U.S. Patent 8,925,441) in view of Carhuff (U.S. Patent Application Publication 2004/ 0118291) and further in view of Dees (U.S. Patent Application Publication 20190059638) and Green (U.S. Patent Application Publication 2005/ 0118319)


Regarding claim 4, Steiner in view of Carhuff teach all the limitations of claim 3, as above, but do not further teach a beverage supply apparatus wherein the heating set (¶37), teaches that sanitizing fluid can be produced by “heating water from the water supply in the heater at a temperature effective to provide a sanitizing effect” and this teaching has been combined already.  Further Steiner, (Steiner, column 3 lines 53-56) also teaches that the “prespecified quantity of rinsing water is passed through”  coiled tubing 13, and Steiner already contemplates other types of heaters, not just boilers (Column 4, line 23).   It is also noted that keeping the water in the heater longer would give it more of a chance to absorb the heat to make it hotter and thus be better for cleaning and sanitizing the system.  From other relevant art, Dees teaches that a frothing temperature is 70° C (Dees, ¶0049) and Green teaches a sanitizing temperature of 87.8° C (Green, ¶0042) thus it is conventional that sanitizing/standby temperature be higher than the frothing/ input temperature.    Thus, in light of Steiner in view of Carhuff, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Steiner in view of Carhuff in view of the teachings of Dees and Green,  to heat the rinsing water to a predetermined temperature during the “standby” or switching instruction for sanitized rinsing higher that the heating set for the supply instruction, in order to better sanitize the piping, making sure all the milk debris is off.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                             
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761